Citation Nr: 0941737	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for scarring of the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was received in May 2006, a 
statement of the case was issued in July 2006, and a 
substantive appeal was received in August 2006. 


FINDING OF FACT

Any current lung disorder, to include scarring of the lungs, 
was not manifested during military service and is unrelated 
to service.  


CONCLUSION OF LAW

The criteria for service connection for scarring of the lungs 
are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has scarring of his lungs due to 
inhalation of white smoke from a grenade in November 1972.  
He feels that it has been present since service.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Factual Background

Service treatment records show that the Veteran was 
hospitalized in service following an automobile accident in 
July 1973.  Lung diseases or injuries were not reported.  A 
chest X-ray during the service hospitalization was within 
normal limits.  The Veteran was discharged from service as a 
consequence of injuries sustained in the July 1973 accident.  
On VA examination in May 1974, no lung history or complaints 
were reported, and the Veteran's lungs were normal.  

Post-service, the first indication of any lung problem was in 
November 1991, when the Veteran was seen for a cough and 
shortness of breath, and a VA chest X-ray revealed a 
parenchymal opacity in the left lingula and in the left lower 
lung lobe, most suggestive of acute pneumonia.  On private 
evaluation in September 2001, the Veteran's lungs were found 
to be clear throughout with good air movement and no wheezes, 
rhonchi, or crackles.  

The Veteran was seen privately for chronic coughing and 
congestion in April 2002.  Chest X-rays revealed a strand-
like density in the left mid lung field, possibly 
representing scarring or an acute process.  In May 2002, a 
private CT scan suggested an area of linear scarring 
extending from the anterior portion of the left hemithorax 
posteriorly and medially to the area of the left hilum, 
having the appearance of old postinflammatory change.  A 
pulmonary function test revealed a small airway dysfunction.  
During a private consultation in May 2002, the Veteran 
reported no prior history of chronic lung disease, but 
reported having pneumonia in 1993 that had been managed as an 
outpatient.  In July 2003, he had a moderate restrictive 
pulmonary dysfunction.  

The Veteran's claim was filed in January 2006, and in May 
2006, the Veteran's lungs were clear when he was examined 
privately, and in November 2006, a private chest X-ray 
revealed his lungs to be free of active disease.  

Analysis

In this case, the preponderance of the evidence indicates 
that there was no chest disease or injury in service, and 
that if there is any current lung disability, that it is not 
related to military service.  The Veteran's service treatment 
records do not show any lung problems and a chest X-ray was 
normal before he was discharged from service in 1974.  The 
first indication of any lung problem at all was in November 
1991, which showed acute pneumonia.  Such a lapse of time is 
a factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  The evidence outweighs any assertions of continuity 
since service.  Scarring was not suspected to be present 
until 2002, and this was at the time of active pulmonary 
symptoms of coughing and shortness of breath.  Technically, 
while there was restrictive pulmonary dysfunction as late as 
July 2003, the claim was filed in 2006 and it is unclear 
whether the Veteran currently (since 2006) has a chronic lung 
disorder.  There was a finding of clear lungs in May 2006, 
and there is no current diagnosis of a chronic lung disorder.  
Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

The Veteran's assertion that he inhaled white smoke from a 
grenade in November 1972 and developed a lung disorder as a 
result of this inhalation is driven by his desire for 
compensation based on service incurrence and his personal 
opinion as a lay person not trained in medicine does not 
provide competent evidence needed to establish a link between 
a lung disorder and service.  Espiritu, 2 Vet. App. at 
494.  As the preponderance of the evidence is against the 
claim, service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in January 2006 and March 2006 
letters and the claim was readjudicated in a July 2006 
statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board although 
he declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.   

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim. 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between any possible current lung disorder and 
any incident of active duty. Indeed, in view of the 17 year 
gap between the claimed disorder and active duty, relating 
the Veteran's claimed lung disorder to his military service 
would be entirely speculative. Therefore, there is no duty to 
provide an examination or a medical opinion. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for scarring of the lungs is denied.




____________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


